Name: Commission Regulation (EC) No 1142/98 of 2 June 1998 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 1998 to 30 June 1999)
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 159/113. 6. 98 COMMISSION REGULATION (EC) No 1142/98 of 2 June 1998 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 1998 to 30 June 1999) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1(1) thereof, Whereas Schedule CXL requires an annual import quota to be opened for 53 000 tonnes of frozen beef covered by CN code 0202 and products covered by CN code 0206 29 91; whereas the rules of application should be laid down for the 1998/99 quota year starting on 1 July 1998; Whereas a method of administration should be applied which is comparable to that used in the past for corres- ponding quotas; whereas such a method should entail the allocation by the Commission of part of the quantities available to traditional traders and part to traders involved in trade in beef and veal; Whereas the traditional importers should be allocated 80 % of the quota, i.e. 42 400 tonnes, in proportion to the quantities imported by them under the same type of quota during the most recent reference period; whereas in certain cases administrative errors by the competent national body are liable to restrict traders access to this part of the quota; whereas steps should be taken to make good any resulting damage; Whereas traders who can show that they are genuinely involved in trade of some significance should be granted access to the second part of the quota, i.e. 10 600 tonnes, in accordance with a procedure based on the submission of applications by the parties concerned and their accep- tance by the Commission; whereas proof of genuine involvement in trade calls for evidence to be presented of trade of some significance in beef and veal with third countries; Whereas exports of beef and veal from the United Kingdom have been seriously affected by the controversy over bovine spongiform encephalopathy (BSE), in par- ticular since the end of March 1996; whereas account should be taken of the export situation in the United Kingdom when performance criteria are set with regard to the 10 600 tonnes; Whereas, if such criteria are to be checked, applications must be submitted in the Member State where the importer is entered in a national VAT register; Whereas traders no longer involved in trade in beef and veal at 1 April 1998 should be denied access to the quota in order to prevent speculation; Whereas, save as otherwise provided in this Regulation, Commission Regulations (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products (2), as last amended by Regulation (EC) No 1404/97 (3), and (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (4), as last amended by Regulation (EC) No 759/98 (5), are applicable to import licences issued under this Regulation; Whereas effective management of the quota and fraud prevention in particular require that used licences are to be returned to the competent authorities so they can check that the quantities shown therein are correct; whereas the competent authorities must accordingly be under an obligation to carry out such checks; whereas the security to be lodged when licences are issued should be fixed so it ensures licences are actually used and returned to the competent authorities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. A tariff quota totalling 53 000 tonnes expressed in weight of boneless meat is hereby opened for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 for the period 1 July 1998 to 30 June 1999. (1) OJ L 146, 20. 6. 1996, p. 1. (2) OJ L 331, 2. 12. 1988, p. 5. (3) OJ L 194, 23. 7. 1997, p. 5. (4) OJ L 143, 27. 6. 1995, p. 35. (5) OJ L 105, 4. 4. 1998, p. 7. ¬ ¬EN Official Journal of the European CommunitiesL 159/12 3. 6. 98 The serial number of the tariff quota shall be 09.4003. For the purpose of the said quota, 100 kilograms of bone-in meat shall be equivalent to 77 kilograms of bone- less meat. 2. For the purposes of this Regulation, frozen meat shall mean meat which is frozen and has an internal temperature of 12HC or lower when it enters the customs territory of the Community. 3. The Common Customs Tariff duty applicable to the quota provided for in paragraph 1 shall be 20 % ad valorem. Article 2 1. The quota provided for in Article 1 shall be divided into two parts as follows: (a) the first, equalling 80 % or 42 400 tonnes, shall be apportioned among Community importers in propor- tion to the quantities imported by them under Commission Regulations (EC) No 3305/94 (1), (EC) No 1151/95 (2), (EC) No 1141/96 (3) and (EC) No 1042/97 (4) before 1 April 1998. Without prejudice to the first subparagraph, the Member States may accept as the reference quantity import rights for the preceding year which were not allocated because of an administrative error by the competent national body; (b) the second, equalling 20 % or 10 600 tonnes, shall be apportioned among traders who can prove that they have been engaged for a certain period in trade in beef and veal with third countries, involving a minimum quantity other than the quantities taken into consideration under (a) and excluding meat which is the subject of inward or outward processing arrangements. 2. For the purposes of paragraph 1(b), the 10 600 tonnes shall be allocated to traders who can furnish proof that they have:  imported at least 160 tonnes of beef in the period 1 April 1996 to 31 March 1998 other than quantities imported under Regulations (EC) No 1151/95, (EC) No 1141/96 and (EC) No 1042/97, or  exported at least 300 tonnes of beef in the same period. For this purpose , beef means products covered by CN codes 0201, 0202 and 0206 29 91, and the minimum reference quantities shall be expressed in terms of product weight. Notwithstanding the second indent, the export period for traders established in the United Kingdom and entered in the national VAT register since 1 April 1996 shall be 1 April 1994 to 31 March 1996. 3. The 10 600 tonnes referred to in paragraph 2 shall be allocated in proportion to the quantities applied for by eligible traders. 4. Proof of import and export shall be furnished solely by means of customs documents of release for free circu- lation and export documents. Member States may accept copies of the abovementioned documents duly certified by the competent authorities. Article 3 1. Traders who were no longer engaged in trade in beef and veal at 1 April 1998 shall not qualify under the ar- rangements provided for in this Regulation. 2. Companies arising from mergers where each consti- tuent undertaking has rights pursuant to Article 2(1)(a) shall enjoy the same rights as the undertakings from which they are formed. Article 4 1. Together with the proof referred to in Article 2(4), applications for import rights shall be submitted before 12 June 1998 to the competent authority in the Member State where the applicant is entered in the national VAT register. Where an applicant submits more than one application under either of the arrangements referred to in Article 2(1)(a) or (b), all such applications shall be inad- missible. Applications pursuant to Article 2(1)(b) shall not cover more than 50 tonnes of frozen boneless meat overall. 2. After the documents submitted have been verified, the Member States shall forward the following to the Commission before 25 June 1998:  in respect of the arrangements pursuant to Article 2(1)(a), a list of eligible importers, including in par- ticular their names and addresses and the quantities of eligible meat imported during the reference period concerned,  in respect of the arrangements pursuant to Article 2(1)(b), a list of applicants, including in particular their names and addresses and the quantities applied for. Article 5 1. The Commission shall decide as soon as possible on the percentage of quantities covered by applications that may be accepted. (1) OJ L 341, 30. 12. 1994, p. 49. (2) OJ L 116, 23. 5. 1995, p. 15. (3) OJ L 151, 26. 6. 1996, p. 9. (4) OJ L 152, 11. 6. 1997, p. 2. ¬ ¬EN Official Journal of the European Communities L 159/133. 6. 98 2. Where the quantities covered by applications for import rights exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percentage. Article 6 1. The quantities allocated shall be imported subject to presentation of one or more import licences. 2. Licence applications may be lodged solely in the Member State where the applicant has applied for import rights. 3. Following decisions on allocation by the Commis- sion in accordance with Article 5, import licences shall be issued on application and in the names of the traders who have obtained rights to import. 4. Licence applications and licences shall contain: (a) one of the following entries in box 20:  Carne de vacuno congelada [Reglamento (CE) no 1142/98]  Frosset oksekÃ ¸d (forordning (EF) nr. 1142/98)  Gefrorenes Rindfleisch (Verordnung (EG) Nr. 1142/98)  Ã Ã ±Ã Ã µÃ Ã Ã ³ µ Ã Ã µÃ ½Ã ¿ Ã ² Ã Ã ¿Ã µÃ ¹Ã ¿ Ã ºÃ  Ã Ã µÃ ±r [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  µ Ã Ã ¿r (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1142/98]  Frozen meat of bovine animals (Regulation (EC) No 1142/98)  Viande bovine congelÃ ©e [RÃ ¨glement (CE) no 1142/98]  Carni bovine congelate [Regolamento (CE) n. 1142/98]  Bevroren rundvlees (Verordening (EG) nr. 1142/98)  Carne de bovino congelada [Regulamento (CE) nÃ « 1142/98]  JÃ ¤Ã ¤dytettyÃ ¤ naudanlihaa (asetus (EY) N:o 1142/98)  Fryst kÃ ¶tt av nÃ ¶tkreatur (fÃ ¶rordning (EG) nr 1142/98); (b) the country of origin in box 8; (c) one of the following groups of CN codes in box 16:  0202 10 00, 0202 20,  0202 30,  0206 29 91. Article 7 For the purpose of applying the arrangements provided for in this Regulation, the frozen meat shall be imported into the customs territory of the Community subject to the conditions laid down in Article 17(2)(f) of Council Directive 72/462/EEC (1). Article 8 1. Regulations (EEC) No 3719/88 and (EC) No 1445/95 shall apply, save where otherwise provided in this Regulation. 2. Notwithstanding Article 8(4) of Regulation (EEC) No 3719/88, the full Common Customs Tariff duty appli- cable on the day of release for free circulation shall be charged on all quantities exceeding those set out in the import licence. 3. Import licences issued pursuant to this Regulation shall be valid for 90 days from their date of issue. However, no licences shall be valid after 30 June 1999. 4. The security relating to the import licences shall amount to ECU 35 per 100 kilograms net weight. It shall be lodged together with the licence application. 5. Where import licences are returned with a view to the release of the security, the competent authorities shall check that the quantities shown on the licences are the same as those shown on the licences at the time of issue. Where licences are not returned, the Member States shall carry out an investigation to establish who has used them and for what quantities. The Member States shall inform the Commission at the earliest opportunity of the results of such investigation. Article 9 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 302, 31. 12. 1972, p. 28.